MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D), this                        Jan 21 2020, 9:12 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                      CLERK
                                                                    Indiana Supreme Court
purpose of establishing the defense of res judicata,                   Court of Appeals
                                                                         and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANTS                                ATTORNEYS FOR APPELLEE
Andrew R. Falk                                         Curtis T. Hill, Jr.
Hendricks County Public Defender’s                     Attorney General of Indiana
Office
                                                       David E. Corey
Danville, Indiana                                      Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           January 21, 2020
of the Parent–Child Relationship                           Court of Appeals Case No.
of: K.A. (Minor Child)                                     19A-JT-1520
and                                                        Appeal from the Hendricks
                                                           Superior Court
K.A. (Mother),and C.A. (Father)
                                                           The Hon. Karen M. Love, Judge
Appellants-Respondents,
                                                           Trial Court Cause No.
                                                           32D03-1811-JT-26
        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020            Page 1 of 22
                                           Case Summary
[1]   K.A. (“Child”) was born to K.A. (“Mother”) and C.A. (“Father”) (collectively,

      “Parents”) on December 1, 2010. (Appellant’s App. Vol. II p. 82). In May of

      2013, Child was found to be a child in need of services (“CHINS”) following

      Parents’ admission that they had ongoing issues with substance abuse and drug-

      related criminal charges. This first CHINS case was closed in 2014.

[2]   In July of 2016, the juvenile court found Child to be a CHINS a second time

      and later ordered Parents to complete several reunification services, including

      abstaining from the use of alcohol or illegal drugs. Over the course of the next

      two years, Parents continued to test positive for illegal drug use and missed

      many drug-screen appointments, which were to be considered positive screens.

      Parents failed on numerous occasions to follow plans for Child’s safety and

      repeatedly violated the terms of visitation.

[3]   In 2018, Parents participated in an inpatient drug-treatment program but were

      discharged from follow-up treatment. In November of 2018, DCS petitioned to

      terminate Parents’ parental rights to Child (“the TPR Petition”), and both

      tested positive for illegal drugs within weeks. The juvenile court held an

      evidentiary hearing on the TPR Petition over three days in January of 2019,

      after which it terminated Parents’ parental rights to Child. Parents claim that

      several of the juvenile court’s findings of fact are unsupported by the evidence

      and that the juvenile court erred in concluding that the conditions that resulted

      in Child’s removal from Parents’ care were not likely to be remedied. Because

      we disagree, we affirm.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 2 of 22
                            Facts and Procedural History
[4]   On December 1, 2010, Child was born to Parents. In November of 2012,

      Father was convicted of Class B felony dealing in a schedule I, II, or III

      controlled substance and was eventually sentenced to 2190 days, with thirty-

      four days executed and 2156 suspended to probation. In June of 2013, Father

      was sentenced following a conviction for Class D felony possession of

      controlled substance to 910 days of incarceration, with 730 days suspended and

      104 days served in work release, to be served consecutive to his November of

      2012 dealing conviction. In June of 2013, Mother was convicted of Class D

      felony possession of a controlled substance and sentenced to 545 days of

      incarceration with 543 suspended.

[5]   Meanwhile, in May of 2013, DCS petitioned to have Child adjudicated a

      CHINS. On May 30, 2013, the juvenile court adjudicated Child a CHINS after

      Parents admitted that they had ongoing substance-abuse issues and that Father

      had a history of drug-related criminal offenses, including charges pending at the

      time. On June 20, 2013, the juvenile court ordered Parents into reunification

      services, including substance-abuse treatment. In March of 2014, the juvenile

      court closed the CHINS case because the conditions leading to the filing of the

      CHINS case had been resolved.

[6]   On June 22, 2016, DCS filed a second petition alleging that Child was a

      CHINS based on Parents’ substance-abuse history, Mother’s overdose on June

      18, 2016, and Parents’ daily use of heroin while Child was in the home. The

      same day, the juvenile court authorized Child’s removal from Parents’ Clayton

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 3 of 22
      home. On July 14, 2016, the juvenile court adjudicated Child a CHINS

      following Parents’ admissions that “[Parents have] untreated substance use

      addiction and will not receive services without DCS and Court intervention.

      [Parents’] substance use impairs [their] ability to care for the child.” Ex. Vol.

      IV pp. 49, 51.

[7]   On October 28, 2016, the juvenile court entered its dispositional and parental

      participation orders, ordering Parents into reunification services. The juvenile

      court ordered Parents to maintain contact with their DCS Family Case

      Manager (“FCM”); allow the FCM to see their home; enroll in FCM-

      recommended programs; keep appointments with the FCM, Child’s guardian

      ad litem (GAL), and service providers; maintain suitable housing and a stable

      source of income; not use illegal drugs and alcohol; obey the law; complete a

      substance-abuse assessment and follow its recommendations; submit to random

      drug screens; visit Child; and complete a mental-health assessment and follow

      its recommendations. The juvenile court also ordered that any request for a

      drug screen not completed in a timely manner would be considered a positive

      screen.

[8]   On November 9, 2016, the juvenile court found that while Parents were still

      using heroin, they had visited Child, cooperated with DCS, and enhanced their

      ability to fulfill their parental obligations. On February 8, 2017, the juvenile

      court found that Parents were compliant in services but also found that Mother

      had tested positive for heroin in October of 2016 and for heroin metabolite in

      December of 2016 and that Father “continues to test positive for morphine,


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 4 of 22
       fentanyl and heroin metabolite.” Ex. Vol. IV p. 65. On March 1, 2017, Father

       was sentenced to four days of incarceration following his conviction for Class C

       misdemeanor possession of paraphernalia.

[9]    On March 22, 2017, the juvenile court ordered Father to report to an inpatient

       treatment facility immediately if he failed to comply with maintaining sobriety

       or comply with attending services in the following manner:

               2.       The parties agree that Father will maintain sobriety and
                        participate in individual counseling, substance abuse
                        counseling, and NA/AA meetings in lieu of in-patient
                        treatment for the next 90 days.
               3.       Father will provide random drug screens within 24 hours
                        of request and provide negative drug screens.
               4.       Father will attend either individual counseling, substance
                        abuse counseling, or an NA/AA meeting every day,
                        Father may have one day per week that he does not attend
                        these services if he has a visit with the child that day.
       Ex. Vol. IV p. 73.

[10]   On May 17, 2017, the juvenile court found that Mother had tested positive for

       methamphetamine and that Father had tested positive for heroin, morphine,

       and methamphetamine. Father admitted to using heroin and morphine. Father

       declined DCS’s offer to go to a twenty-one-day inpatient program at Tara

       Treatment Center.

[11]   In June of 2017, Mother was approved for overnight and unsupervised visits

       with Child. On August 30, 2017, the juvenile court held a show cause hearing

       and found Father in contempt: “Father has failed to maintain sobriety,

       consistently participate in substance abuse treatment and follow the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 5 of 22
       recommendations of his substance abuse service provider in attending in-patient

       drug treatment.” Ex. Vol. IV p. 88. The juvenile court sentenced Father to

       thirty days in work release starting October 17, 2017, but it allowed him to

       purge his contempt by completing a substance-abuse assessment within twenty-

       one days and following all recommended treatment, participating in all court-

       ordered services, and providing consistent negative drug screens.

[12]   DCS FCM Steven Junkersfeld took over Child’s case in October of 2017. On

       October 10, 2017, Mother’s visits reverted back to supervised status due to

       Parents’ failure to follow the safety plan. Father, who was not to have any

       unsupervised contact with Child, had been going to Mother’s home during

       Child’s visits with Mother. On November 8, 2017, the juvenile court found that

       Father had again tested positive for illegal drugs, including heroin, morphine,

       fentanyl, and buprenorphine on September 6 and 29, 2017, and THC on

       October 13. The juvenile court also found that Mother had violated the safety

       plan by allowing Father to drive with Child while he was under the influence

       and had allowed Father to stay overnight.

[13]   On January 3, 2018, the juvenile court held a permanency hearing. The

       juvenile court cited to Mother’s violation of the safety plan and that Father had

       not been to therapy sessions and had failed to communicate with FCM

       Junkersfeld. The juvenile court approved a concurrent permanency plan of

       reunification and termination of parental rights with adoption. By February of

       2018, Mother had again progressed to unsupervised and overnight visits. Soon

       thereafter, however, FCM Junkersfeld learned that Father had had


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 6 of 22
       unsupervised contact with Child during one of Mother’s overnight visits. On

       February 23, 2018, Mother’s visits again reverted back to supervised status due

       to the violation. In March of 2018, Mother and Father lost the apartment in

       which they had been residing and did not provide any further housing

       information to FCM Junkersfeld.

[14]   On April 11, 2018, the juvenile court suspended Father’s visits until he

       completed a substance-abuse evaluation and had four consecutive negative drug

       screens. On April 18, 2018, the juvenile court found that Parents had not

       complied with their case plan. Mother had failed to follow through with

       services and had missed six drug screens from December of 2017 through

       January of 2018. Mother had also violated another safety plan regarding

       visitation, so her visitations again reverted to supervised.

[15]   Also in April of 2018, FCM Junkersfeld attempted to convince Father to go to

       Tara’s residential treatment program because Father stated he “would like to

       get help” for his substance abuse. Tr. Vol. II p. 51. After FCM Junkersfeld

       arranged everything, however, Father said that he did not need help and would

       “figure it out on his own.” Tr. Vol. II p. 51. Father told FCM Junkersfeld that

       he would “just find other ways” to achieve sobriety and “it’s none of [FCM

       Junkersfeld’s] business.” Tr. Vol. II p. 52.

[16]   FCM Melinda Brewer (“FCM Brewer”) took over Child’s case in May of 2018.

       Father’s June 26, 2018, substance-abuse assessment recommended that he

       engage in inpatient treatment due to his daily use of heroin, methamphetamine,

       and marijuana. Father had four drug screens from March 29 through June 11,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 7 of 22
       2018, that were positive for amphetamine, heroin, THC, morphine, Tramadol,

       or combinations thereof. Father also missed twelve screens, which were

       considered positive. On July 30, 2018, Father was admitted to Tara Treatment

       Center for its twenty-one-day residential program. Tara discharged him with a

       recommendation to complete substance-abuse assessment at the Hamilton

       Center.

[17]   On August 31, 2018, the juvenile court found that Mother had not completed

       her referred substance-abuse assessment and had tested positive for

       amphetamine, methamphetamine, acetylmorphine, and morphine on April 18,

       2018. Mother also had ten presumptive positive screens because she failed to

       screen. Mother completed Tara’s twenty-one-day residential inpatient program

       and was discharged with recommendations to complete inpatient treatment,

       individual therapy, and medication management.

[18]   On November 16, 2018, the juvenile court found that Mother had been

       discharged from her substance-abuse treatment program at Cummins due to her

       failure to attend and that Father had not completed the recommended

       treatment at Hamilton Center. Father was also discharged from another

       intensive outpatient program on November 14, 2018, due to his failure to

       participate. The juvenile court also found that Parents “have minimally

       enhanced their ability to parent, but much work remains to be done to achieve

       and consistently maintain sobriety.” Ex. Vol. IV p. 136.

[19]   On November 28, 2018, DCS filed its TPR Petition. In December of 2018,

       Father was discharged from substance-abuse treatment at the Hamilton Center

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 8 of 22
       due to non-compliance, and he failed to follow up with DCS’s referral for

       another provider. Father had refused treatment and had missed twenty-seven

       drug screens. On December 11, 2018, Father was sentenced for Level 6 felony

       unlawful possession of a legend drug to 365 days, with 100 days to be served on

       work release and the balance on home detention. Mother tested positive for

       cocaine on November 29, 2018, and Father tested positive for cocaine on

       November 8 and 15, 2018. On January 2, 2019, the juvenile court again found

       that Parents had not complied with their case plan. FCM Brewer testified that

       Parents had relapsed around Thanksgiving and were not engaged in substance-

       abuse treatment and had not been consistently compliant with taking drug

       screens.

[20]   The juvenile court held an evidentiary hearing on the TPR Petition on January

       15, 17, and 24, 2019. According to Child’s Maternal Grandfather, Parents had

       used drugs on and off since August of 2012. Other evidence admitted at the

       hearing indicated that, from June of 2016 to April of 2018, Father tested

       negative on eleven drug screens but tested positive on thirty-one screens for

       methamphetamine, amphetamine, THC, heroin, morphine, fentanyl, or

       combinations of these drugs. Mother’s drug screens from June of 2016 to April

       of 2018 indicate that she tested negative on forty-six screens but tested positive

       for morphine, acetylmorphine, heroin, amphetamine, methamphetamine, or

       combinations of these drugs on seven occasions. Parents also had a history of

       missing drug screens despite being told that missed screens were to be




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 9 of 22
       considered positive. In the later stages of this case, Mother missed eighteen

       screens from May to December of 2018, while Father missed twenty.

[21]   FCM Junkersfeld testified that Parents’ compliance with services had been

       sporadic and that he had referred Father to several substance-abuse

       assessments, home-based case management, mental-health counseling, drug

       screens, and residential treatment to address Father’s substance abuse issues.

       FCM Junkersfeld had referred Mother for random drug screens, home-based

       case management, and substance-abuse assessments. As it happened, the only

       service Father completed during FCM Junkersfeld’s tenure was mental-health

       counseling for his grief after a sibling’s death. FCM Brewer testified that while

       Parents partially complied with services, they relapsed, after which they did not

       fully engage in services.

[22]   The juvenile court also heard evidence regarding Child’s situation since

       removal. Child has been placed with her Maternal Grandfather and his wife

       since her removal on June 18, 2016, and they provide Child with a safe and

       stable home for Child that is free from substance abuse. Child participated in

       family therapy because she “wanted to know more about why she was involved

       with DCS.” Tr. Vol. II p. 172. Child knew that Parents had left over the

       summer for three weeks and that Father “needed to go to jail or something to

       that regard” and “she wanted clarity about those things.” Tr. Vol. II p. 172.

       Father, however, encouraged Child to not participate, and eventually the

       therapy ceased. Maternal Grandfather agreed that the whole process has been

       stressful for Child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 10 of 22
[23]   FCM Junkersfeld testified that adoption was in Child’s best interests based on

       the “overall timeline” for how long Child had been in care and Parents’

       response to services. Tr. Vol. II p. 58. FCM Brewer testified that the

       permanency plan never changed back to reunification because of Parents’

       substance abuse throughout the case. Parents had only been able to maintain

       sobriety for about three to six months when they were fully engaged in services,

       but they had not engaged sufficiently to obtain long-term sobriety. As a result,

       Parents were not able to provide care for Child. FCM Brewer opined that

       Parents had not remedied the conditions that led to Child’s removal or the

       reasons for placement outside their home, that Parents’ continued relationship

       between themselves and Child posed a threat to Child’s well-being due to the

       ongoing substance abuse, and that termination was in Child’s best interests

       because of Parents’ ongoing substance abuse and lack of participation in

       services.

[24]   GAL Suzanne Conger was appointed in the 2013 CHINS case, the underlying

       CHINS case, and the termination case. GAL Conger testified that Child had

       been involved in two CHINS cases, that Parents had not achieved long-term

       sobriety, and that “I don’t think children need to be a roller coaster with their

       parents. Children need stability. They need consistency. And, they need a

       drug free environment.” Tr. Vol. III p. 137. GAL Conger noted that Child had

       had stability in her life only because she had been placed with Maternal

       Grandfather and opined that termination was in Child’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 11 of 22
[25]   DCS’s plan for the care and treatment of Child is adoption by Maternal

       Grandfather and his wife, who are willing to adopt. Maternal Grandfather

       testified that he did not intend to “cut [Child] off” from Parents. Tr. Vol. II p.

       189. When asked if he intended to let Parents still see Child, Maternal

       Grandfather also testified, “See her most definitely. That’s Mom and Dad. It

       always will be. Are they gonna take her out for ice cream for a while. No, sir.”

       Tr. Vol. II p. 190.

[26]   On June 5, 2019, the juvenile court granted DCS’s TPR Petition in an order

       that provides, in part, as follows:

               1.       DCS has proved by clear and convincing evidence that
                        there is reasonable probability the conditions that resulted
                        in removal of the child from the home or the reasons for
                        continued placement outside the home will not be
                        remedied. Neither parent has demonstrated the ability or
                        willingness to make lasting changes from past behaviors.
                        There is no reasonable probability that either parent will be
                        able to maintain sobriety and stability in order to care and
                        provide adequately for the child.
               2.       DCS has proved by clear and convincing evidence that
                        continuation of the parent–child relationships poses a
                        threat to the well-being of the child. The child needs
                        stability in life. The child needs parents with whom the
                        child can form a permanent and lasting bond to provide
                        for the child’s emotional and psychological as well as
                        physical well-being. The child’s well-being would be
                        threatened by keeping the child in parent–child
                        relationships with either parent whose own choices and
                        actions have made them unable to meet the needs of this
                        child.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 12 of 22
               3.       DCS has proved by clear and convincing evidence that
                        DCS has a satisfactory plan of adoption for the care and
                        treatment of this child following termination of parental
                        rights. The child can be adopted and there is reason to
                        believe an appropriate permanent home has been found for
                        this child with maternal grandfather and step
                        grandmother.
               4.       DCS has proved by clear and convincing evidence that it is
                        in the best interests of [Child] that the parental rights of
                        [Parents] be terminated.
               5.       DCS has proved by clear and convincing evidence that the
                        Child has been removed from the home and in custody of
                        relative placement under DCS supervision for at least
                        fifteen (15) of the most recent twenty-two (22) months.
       Order pp. 36–37.


                                  Discussion and Decision
[27]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent–child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interest in determining the appropriate disposition of a petition to terminate the

       parent–child relationship. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 13 of 22
[28]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider

       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.

[29]   Indiana Code section 31-35-2-4(b) governs what DCS must allege and establish

       to support the termination of parental rights, namely,

               (A) that […] the following is true:
                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.
                        [….]
               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 14 of 22
                         placement outside the home of the parents will not be
                         remedied [or]
                         (ii) There is a reasonable probability that the continuation
                         of the parent–child relationship poses a threat to the well-
                         being of the child.
                         […]
                (C) that termination is in the best interests of the child; and
                (D) that there is a satisfactory plan for the care and treatment of
                the child.
       Ind. Code § 31-35-2-4(b)(2).1 Parents challenge several of the juvenile court’s

       findings and also contend that insufficient evidence supports its conclusion that

       (1) there is a reasonable probability that the conditions that resulted in Child’s

       removal or the reasons for placement outside Parents’ home will not be

       remedied and that (2) there is a reasonable probability that the continuation of

       the parent–child relationship poses a threat to the well-being of the Child.


                                I. Challenged Findings of Fact
[30]   Parents challenge several of the juvenile court’s findings of fact. Our review is

       limited to whether the evidence supports the challenged findings, considering

       the evidence supporting the findings and reasonable inferences drawn

       therefrom. See S.P.H., 806 N.E.2d at 879.




       1
         Pursuant to Indiana Code section 31-35-2-4(b)(B)(iii), DCS could also satisfy subsection (B) with proof that
       “[t]he child has, on two (2) separate occasions, been adjudicated a child in need of services[.]” It does not
       appear that this basis was argued by DCS below, and, in any event, the juvenile court made no such finding.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020                 Page 15 of 22
[31]   Finding of Fact 16 provides, in part, that “Mother admitted that she has an

       untreated substance abuse addiction and will not receive services without DCS

       and Court intervention. Mother further admitted that Mother’s substance use

       impairs her ability to care for the child.” Appellant’s App. Vol. II p. 85.

       Although Parents contend that this finding misleadingly implies that Mother

       has consistently admitted these things, the finding itself clearly indicates that

       Mother’s admissions were made on July 15, 2016.

[32]   Finding of Fact 35 provides in relevant part that “FCM Junkersfeld tried

       regularly and repeatedly to remedy the parents[’] lack of suitable housing[.]

       [Home-based care work] was an appropriate service to offer the parents due to

       their lack of suitable housing.” Appellant’s App. Vol. II p. 90. Finding of Fact

       181 provides, in relevant part, that “Parents have delayed permanency for Child

       through their own actions, such as taking too long to find stable housing[.]”

       Appellant’s App. Vol. II p. 111. Parents claim that the evidence does not

       support these findings. Parents, however, admitted to FCM Junkersfeld that

       they were “moving place to place[,]” and FCM Junkersfeld was unable to verify

       what their housing situation was. Parents have failed to establish that the

       juvenile court’s finding in this regard was clearly erroneous.

[33]   Parents also challenge the following findings of fact:

               18.      On August 11, 201[6] [A.A.], the parents’ youngest child
                        passed away as a result of injuries she received at the
                        hands of her babysitter on or about August 8, 2016. [….]
               36.      […] Both parents missed drug screens while FCM
                        Junkersfeld was on the case. [….]


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 16 of 22
        40.      […] Court suspended Father’s parenting time on April 12,
                 2018 until Father has four consecutive negative random
                 drug screens. Father never satisfied this requirement while
                 FCM Junkersfeld supervised the case. [….]
        49.      […] Mother violated the safety plan by allowing Father
                 unsupervised contact with child. [….]
        55.      Parents were not cooperating and they were not
                 maintaining sobriety. Parents were not completing
                 services. [….]
        80.      Parents[’] failure to achieve and maintain sobriety has
                 placed child on a roller coaster emotionally. Child needs
                 consistency and stability without DCS involvement. [….]
        91.      Parents have failed to cooperate With DCS and failed to
                 stay in contact With both FCM[s], failed to provide
                 random drug screens and failed to engage in services. [….]
        111. […] Parents have been unable to effectively address their
             addiction to illegal substances in the over thirty (30)
             months the second CHINS Matter has been open. [….]
        127. […] FCM Junkersfeld was never able to verify that Father
             actually worked, i.e., no pay stubs, etc. [….]
        138. Parents had another child, [A.A.], who passed away on
             August 11, 2016 as a result of injuries inflicted upon her by
             a daycare provider. [….]
        146. Although [A.A.]’s passing has been a tremendous burden
             for Parents, Child’s ongoing stability and permanency
             should not remain unresolved indefinitely. [….]
        158. […] After Father was discharged from Tara, Tara staff
             discovered a video of Father and two other men standing
             in a common area and one of the men reached up and
             turned the camera.
        159. […] Before he left Tara, Father was struggling. [….]
        179. […] Parents remain unable to maintain long term
             sobriety[.]

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 17 of 22
       Appellant’s App. Vol. II pp. 86, 90, 91, 93, 94, 97, 98, 101, 104, 105, 106, 108,

       111. Parents do not argue that any of the preceding fourteen findings are

       unsupported by evidence. Parents claim , however, that some of the findings

       imply more than the evidence establishes, that the juvenile court failed to put

       some findings into the proper context, or that some are undercut by contrary

       evidence. These challenges are all variations on the same theme, i.e., that the

       juvenile court failed to weigh the evidence properly. We do not accept Parents’

       invitation to reweigh the evidence.


                   II. Indiana Code Section 31-35-2-4(b)(2)(B)
[34]   Parents argue that DCS has failed to establish that there is a reasonable

       probability that the reasons for Child’s continued removal would not be

       remedied or that there is a reasonable probability that the continuation of the

       parent–child relationship poses a threat to the well-being of Child. Because

       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS need

       only establish one of these circumstances. See Ind. Code § 31-35-2-4(b)(2)(B)

       (providing, in part, that DCS must establish that one of the following is true:

       “[t]here is a reasonable probability that the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parents

       will not be remedied[, or t]here is a reasonable probability that the continuation

       of the parent–child relationship poses a threat to the well-being of the child[.]”).

[35]   We choose to address Parents’ contention that DCS failed to establish that there

       is a reasonable probability that the conditions that led to Child’s removal will

       not be remedied. In making such a determination, a juvenile court engages in a
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 18 of 22
       two-step inquiry. First, the juvenile court must “ascertain what conditions led

       to their placement and retention in foster care.” K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). After identifying these initial

       conditions, the juvenile court must determine whether a reasonable probability

       exists that the conditions justifying a child’s continued “placement outside the

       home will not be remedied.” In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App.

       2004) (citation omitted). The statute focuses not only on the initial reasons for

       removal “but also those bases resulting in continued placement outside the

       home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. In

       making this second determination, the juvenile court must judge a parent’s

       fitness to care for her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re D.D., 804 N.E.2d at 266.

       DCS need not rule out all possibilities of change; rather, it must establish that

       there is a reasonable probability that the parent’s behavior will not change. In re

       B.J., 879 N.E.2d 7, 18–19 (Ind. Ct. App. 2008), trans. denied.

[36]   Here, Child was removed because of Parents’ long-standing issues with drug

       use. As for whether this situation is likely to be remedied, there is ample

       evidence to support a conclusion that it would not be. Parents began using

       drugs in August of 2012. In May of 2013, Child was first found to be a CHINS

       after Parents admitted that they had substance-abuse issues and that Father had

       a history of drug-related criminal offenses, including charges pending at the

       time. In June of 2016, Child was again removed from Parents’ care due to their

       drug use and Mother’s recent overdose. Child was again found to be a CHINS


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 19 of 22
       following Parents’ admissions that they had untreated substance-abuse issues

       and would not receive services without court intervention.

[37]   From June of 2016 to April of 2018, Father tested positive on thirty-one drug

       screens for methamphetamine, amphetamine, THC, heroin, morphine,

       fentanyl, or combinations of these drugs while testing negative on eleven

       screens. Over the same period of time, Mother tested positive for morphine,

       acetylmorphine, heroin, amphetamine, methamphetamine, or combinations of

       these drugs on seven occasions while testing negative on forty-six drug screens.

       On June 11, 2018, Father tested positive for amphetamine, methamphetamine,

       THC, morphine, and fentanyl and positive for cocaine on December 8 and 15.

       Mother tested positive for amphetamine, methamphetamine, and morphine on

       June 11, 2018; amphetamine, methamphetamine, and fentanyl on July 12;

       fentanyl on July 17; and cocaine on November 29. Parents also missed drug

       screens, which the juvenile court made clear were to be considered positive

       results. Mother missed eighteen screens from May to December of 2018, while

       Father missed twenty. In summary, both Parents have a years-long history of

       substance abuse, and both had positive and missed drug screens within

       approximately six weeks of the first termination hearing.

[38]   Parents have also not taken advantage of the treatment opportunities they have

       been given. On July 30, 2018, Father was admitted to Tara Treatment Center

       for its twenty-one-day residential program. Tara discharged Father with a

       recommendation to complete substance-abuse assessment at the Hamilton

       Center. At around the same time, Mother also completed Tara’s twenty-one-


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 20 of 22
       day residential inpatient program and was discharged with recommendations to

       complete inpatient treatment, individual therapy, and medication management.

       On November 16, 2018, however, the juvenile court found that Mother had

       been discharged from a substance-abuse treatment program at Cummins due to

       her failure to attend and that Father had not completed the recommended

       treatment at Hamilton Center. Father was also discharged from another

       intensive outpatient program on November 14, 2018, due to his failure to

       participate. As mentioned, both parents tested positive for illegal drugs after

       their failures to complete the recommended treatments explained above.

[39]   By the time of the termination hearing, Parents had an over-six-year history of

       drug abuse, including drug-related criminal charges and convictions for each

       and despite Child’s long-standing removal, with the last verified relapse

       occurring after inpatient-treatment and mere weeks before the termination

       hearing. The number of failed drug screens and no-shows indicate that neither

       Parent has been able to maintain sobriety for long, if at all, since Child’s

       removal, and support an inference that neither was particularly interested in

       trying. The Indiana Supreme Court has made clear that the “purpose of

       terminating parental rights is not to punish parents, but to protect the children.”

       Egly v. Blackford Cty. Dep’t. of Pub. Welfare, 592 N.E.2d 1232, 1234–35 (Ind.

       1992). The Egly Court also explained that “[a]1though parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.”

       Id. at 1234. Given the evidence of Parents’ unaddressed substance-abuse


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020   Page 21 of 22
       problems (whether they are unable to address them or merely unwilling), the

       juvenile court did not err in finding that there was a reasonable probability that

       the conditions that had led to Child’s removal would not be remedied.2

[40]   The judgment of the juvenile court is affirmed.


       Robb, J., and Altice, J., concur.




       2
         Because of our disposition of this claim, we need not address Parents’ claim that DCS failed to establish
       that there is a reasonable probability that the continuation of the parent–child relationship poses a threat to
       the well-being of Child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1520 | January 21, 2020                    Page 22 of 22